AO 440 (Rev. l2l09) Summons in a Civil Action (Page 2)

 civil Action No.       1:19-cv-00563 RT


                                                             PROOF OF SERVICE
                      (This section should not beftled with the couft unless requircd by Fed R. civ. p. a                 e)
           This summons for fuame of                                               Unr yey'sr                        of r%L?urr'
 was received by me on (date)


          il    I personally served the summons on the individual at           (place)

                                                                                         on   (date)                      ;or
          il    I left the summons at the individual's residence or usual place of abode with                (name)

                                                                 , a person ofsuitable age and discretion who resides there,
          on (date)                                , and mailed a copy to the    individual's last known address; or

         V      t serued the summon      s on (name of individuat)                                      s,/rVo
           designated by law to accept service           of process on behalf of fuame of organization)             Uni             of        luqtt'
               47h   2#
                       o 6       q c<.
                                                          Sre.       //o                 on   (date)                      ;or
                                                                                                                          ,27.
          flI                the summons
                                                                 822
                                                                                                                                         or

          il    Other gpecifu)




          My fees are    $                        for travel and $                       for services, for a total of$           0.00


          I declare under penalty of perjury that this information is true.


                ()cT302019
Date:
                                                                                          '     Server's signature
                                                                                            Job E. Tomas
                                                                                         Civil Process Server
                                                                                              Printed name and title
                                                                                   550 Halekauwila St", Ste" 302
                                                                                   Honolulu, Hl gOBlg
                                                                                   Tel: (B0B) 521-5800
                                                                                                 Server's address


Additional information regarding attempted service, etc
